DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract comprises more the 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 comprises limitation “a hinge connecting the first housing and the second house” in line 4.  It is presumed that applicant intended to indicate a hinge connecting the first housing and the second housing. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 comprises limitation “wherein the processor is currently executed configured to change the execution screen to a predetermined resolution” in lines 1-2.  It is presumed that applicant intended to indicate wherein the processor is configured to change the execution screen to a predetermined resolution as they are indicated in claim 8 and 9. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 11-12, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim  et al (US Pub 2010/0182265).

With respect to claim 1, Kim discloses an electronic device (see fig. 1; terminal device 100), comprising: a first housing including a first face, and a second face opposite the first face; a second housing including a third face, and a fourth face opposite the third face (see fig. 1; discloses frame 190 comprises two housing; one comprising first face and second face opposite first face and second comprising a third face and a fourth face opposite third face); a hinge connecting the first housing and the second house (see fig. 1; hinge unit 170 connecting first and second housing), wherein the second housing folds about the hinge to face the first housing (see fig. 4; discloses the second housing fold about the hinge to face the first housing; par 0023; discloses a hinge unit 170 enabling the display unit 101 to be folded and unfolded); a flexible display extending from the first face to the third face (see par 0025; discloses The display unit 101 is foldable. In particular, the display unit 101 may be partially or completely folded relative to the hinge unit 170. That is, two adjacent display zones of the display unit 101 may form an angle of zero to 360 degrees with each other); a sensor circuit configured to sense an angle formed by the first housing and the second housing folding at the hinge (see par 0038; discloses the angle sensor 180 is installed in the hinge unit 170, and measures the folding angle of the display unit 101 and sends the measured angle value to the control unit 160); and a processor operatively connected to the flexible display and the sensor circuit (see fig. 2; discloses control unit 160 connected to display 101 and hinge unit 170), wherein the processor is configured to: while an application is being executed, detect a physical state of the first housing and the second housing based on the sensor circuit, and  re-execute the currently executed application, when a change of the physical state is detected, and wherein the physical state includes a first state in which the first housing and the second housing are folded onto each other or a second state in which the first face of the first housing and the third face of the second housing face a same direction (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen).

With respect to claim 2, Kim discloses wherein, in the first state, the first face of the first housing and the third face of the second housing face each other, or the second see fig. 4; discloses a state C where the first face of the first housing and third face of the second housing face each other and form 0 degree between two housings).

With respect to claim 7, Kim discloses wherein the first housing includes a first display, wherein the second housing includes a second display (see fig. 1; par 0025; discloses The display unit 101 may include a first touch screen 110 and a second touch screen 120. The first touch screen 110 and the second touch screen 120 are joined together at one side, and they appear as a single wide screen when completely unfolded at a folding angle of 180 degrees), and wherein the processor is further configured to re-execute the currently executed application such that the execution screen is output through one of the first display and the second display in response to the detected physical state change (see par 0048; discloses When being transitioned rapidly from folding state B via folding state C back to folding state B, the mobile terminal may perform a special operation such as decalcomania. For example, it is assumed that a particular image is displayed on the first touch screen in folding state B. Upon being transitioned from folding state B via folding state C back to folding state B, the mobile terminal may display the same image on both the first touch screen and the second touch screen).

With respect to claim 11, Kim discloses a method of operating an electronic device (see par 0003; discloses invention relates generally to a mobile terminal having a foldable display and, more particularly, to a mobile terminal having a foldable display that can provide a variety of functions in a user friendly and convenient manner, and an operation method), the method comprising: while an application is being executed, detecting a physical state of a first housing and a second housing of the electronic device, based on a sensor circuit (see par 0040; discloses The sensing detector 161 detects a touch event generated by a first touch sensor of the first touch screen 110, a touch event generated by a second touch sensor of the second touch screen 120, a folding event generated by the angle sensor 180 measuring the folding angle of the display unit 101, and a placement event generated by the angle sensor 180 measuring the placement angle of the mobile terminal 100, and sends the detected event to the function controller 163); and re-executing a currently executed application, when the physical state is changed, wherein the physical state includes a first state in which the first housing and the second housing are folded onto each other or a second state in which a first face of the first housing and a third face of the second housing face a same direction (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen).

Kim discloses wherein, in the first state, the first face of the first housing and the third face of the second housing face each other, or a second face of the first housing and a fourth face of the second housing face each other (see fig. 4; discloses a state C where the first face of the first housing and third face of the second housing face each other and form 0 degree between two housings).


With respect to claim 17, Kim discloses re-executing the currently executed application comprises re-executing the currently executed application such that the execution screen is output through one of a first display included in the first housing and a second display included in the second housing, in response to the detected physical state change (see fig. 1; par 0025; discloses The display unit 101 may include a first touch screen 110 and a second touch screen 120. The first touch screen 110 and the second touch screen 120 are joined together at one side, and they appear as a single wide screen when completely unfolded at a folding angle of 180 degrees; see par 0048; discloses When being transitioned rapidly from folding state B via folding state C back to folding state B, the mobile terminal may perform a special operation such as decalcomania. For example, it is assumed that a particular image is displayed on the first touch screen in folding state B. Upon being transitioned from folding state B via folding state C back to folding state B, the mobile terminal may display the same image on both the first touch screen and the second touch screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2010/0182265) in view of Woods (US Pub 2014/0258268).

With respect to claim 3, Kim discloses when transitioned to folded state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen (see par 0045);
Kim doesn’t expressly disclose wherein the processor is further configured to: output a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application; and re-execute the currently executed application in response to receiving the input related to the re-execution;
Woods discloses method and system for presenting content (see abstract); Woods discloses wherein the processor is further configured to: output a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed  (see par 0152; discloses Once control circuitry 304 receives a user input from user input interface 310 to restart playback, control circuitry 304 may further instruct the media guidance application running on user equipment 300 to display message 804 on screen 800. Message 804 is a message that prompts the user to restart playback of the "Iron Man" movie; Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to display a message to the user and allowing user to choose between restarting the application or not after the detection of change in state of the device as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference; hence providing more preference and functionality.

With respect to claim 4, Kim as modified by Wood further discloses wherein the processor is further configured to: change the execution screen to a predetermined resolution and output the changed execution screen while the application is being executed (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen); and output the restart guide to at least the portion of the execution screen output at the predetermined resolution (see wood’s reference; par 0152; discloses Message 804 may be overlaid on top of the displayed media asset 802 as show in FIG. 8. Alternatively, message 804 may be shown in a non-overlapping region of screen 800 along with the display of the paused media asset 802 on a different region of screen 800).

With respect to claim 6, Kim and modified by Woods and Abe discloses wherein the processor is further configured to maintain output of the execution screen changed to the predetermined resolution in response to not receiving the input related to the re-execution (see wood’s reference; par 0152; discloses Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers. User selection of option 808 instructs control circuitry 304 to remove the display of message 804).

With respect to claim 13, Kim doesn’t expressly disclose wherein re-executing the currently executed application comprises: outputting a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-
Woods discloses method and system for presenting content (see abstract); Woods discloses wherein re-executing the currently executed application comprises: outputting a restart guide for guiding a user to input an input related to re-execution of the currently executed application to at least a portion of an execution screen of the currently executed application, before re-executing the currently executed application; and re-execute the currently executed application in response to receiving the input related to the re-execution (see par 0152; discloses Once control circuitry 304 receives a user input from user input interface 310 to restart playback, control circuitry 304 may further instruct the media guidance application running on user equipment 300 to display message 804 on screen 800. Message 804 is a message that prompts the user to restart playback of the "Iron Man" movie; Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to display a message to the user and allowing user to choose between restarting the application or not after the detection of change in state of the device as disclosed by Wood in order to allow user the flexibility to use the executed application according to their preference; hence providing more preference and functionality.

Kim as modified by Wood further discloses wherein outputting the restart guide comprises: changing the execution screen to a predetermined resolution and outputting the changed execution screen while the application is being executed (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen); and outputting the restart guide to at least the portion of the execution screen output at the predetermined resolution (see wood’s reference; par 0152; discloses Message 804 may be overlaid on top of the displayed media asset 802 as show in FIG. 8. Alternatively, message 804 may be shown in a non-overlapping region of screen 800 along with the display of the paused media asset 802 on a different region of screen 800).

With respect to claim 16, Kim and modified by Woods and Abe discloses wherein re-executing the currently executed application comprises maintaining output of the execution screen changed to the predetermined resolution in response to not receiving the input related to the re-execution (see wood’s reference; par 0152; discloses Message 804 may include a "Yes" option 806 and a "No" option 808. User selection of option 806 instructs control circuitry 304 to retrieve and display the "Iron Man" movie from the beginning from BestBuy Cinemallow servers. User selection of option 808 instructs control circuitry 304 to remove the display of message 804).


Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2010/0182265) in view of Woods (US Pub 2014/0258268) and Abe et al (US Pub 2017/0039680) and Kokko et al (US Pub 2005/0079896)

With respect to claim 5, Kim as modified by Woods discloses wherein the flexible display further includes a touch circuit configured to sense a touch input (see par 0040; discloses the sensing detector 161 detects a touch event generated by a first touch sensor of the first touch screen 110, a touch event generated by a second touch sensor of the second touch screen 120);
Kim as modified by Woods don’t expressly disclose wherein the processor is further configured to output a resolution change notification before outputting the execution screen at the predetermined resolution;
Abe discloses display control device and method for displaying UI on display device (see abstract); Abe discloses wherein the processor is further configured to output a resolution change notification before outputting the execution screen at the predetermined resolution (see par 0028; discloses FIG. 5 is a diagram illustrating an example of the informing screen. In FIG. 5, a screen for displaying a message that instructs the change of the screen resolution is exemplified as an informing screen G3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Woods to display a resolution change notification when device’s display region changes as disclosed by Abe in order to inform the user about the visibility and operability of the content; hence improving convenience;
Kim and modified by Woods and Abe don’t expressly disclose wherein the resolution change notification is output while the touch circuit is deactivated;
Kokko discloses method and apparatus for locking touch screen where wherein the resolution change notification is output while the touch circuit is deactivated (see par 0032; discloses it is determined if contact with the touch screen has not occurred and if no touch screen contact is detected then the touch screen becomes active and a confirmation message is displayed in step 128 with the touch screen and keypad lock being deactivated in step 130);
Therefore it would have been obvious to one having ordinary skill it the art to modify the invention disclosed by Kim and modified by Woods and Abe to deactivate the touch circuit when no touch is detected as disclosed by Kokko in order to prevent any accidental on unintentional operation of the touch screen.

With respect to claim 15, Kim as modified by Woods discloses wherein the flexible display further includes a touch circuit configured to sense a touch input (see par 0040; discloses the sensing detector 161 detects a touch event generated by a first touch sensor of the first touch screen 110, a touch event generated by a second touch sensor of the second touch screen 120);
Kim as modified by Woods don’t expressly disclose wherein changing the execution screen to the predetermined resolution and outputting the changed execution screen comprises outputting a resolution change notification before outputting the execution screen at the predetermined resolution;
Abe discloses display control device and method for displaying UI on display device (see abstract); Abe discloses outputting a resolution change notification before outputting the execution screen at the predetermined resolution (see par 0028; discloses FIG. 5 is a diagram illustrating an example of the informing screen. In FIG. 5, a screen for displaying a message that instructs the change of the screen resolution is exemplified as an informing screen G3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Woods to display a resolution change notification when device’s display region changes as disclosed by Abe in order to inform the user about the visibility and operability of the content; hence improving convenience;
Kim and modified by Woods and Abe don’t expressly disclose wherein the resolution change notification is output while the touch circuit of the electronic device is deactivated;
Kokko discloses method and apparatus for locking touch screen where wherein the resolution change notification is output while the touch circuit of the electronic device is deactivated (see par 0032; discloses it is determined if contact with the touch screen has not occurred and if no touch screen contact is detected then the touch screen becomes active and a confirmation message is displayed in step 128 with the touch screen and keypad lock being deactivated in step 130);
Therefore it would have been obvious to one having ordinary skill it the art to modify the invention disclosed by Kim and modified by Woods and Abe to deactivate the touch circuit when no touch is detected as disclosed by Kokko in order to prevent any accidental on unintentional operation of the touch screen.


Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2010/0182265) in view of Seo et al (US Pub 2013/03221340).

With respect to claim 8, Kim doesn’t expressly disclose wherein the processor is further configured to output an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state;
In the same field of endeavor, Seo discloses foldable device wherein the processor is further configured to output an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state; (see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed A application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly. Proving a guide would prevent any unintended state changes of the device by the user.

With respect to claim 9, Kim as modified by Seo discloses wherein the processor is further configured to re-execute the currently executed application such that an execution screen corresponding to the second state is output (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen), when the change to the second state is sensed while the unfolding guide is output (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed).

With respect to claim 10, Kim as modified by Seo further discloses wherein the processor is currently executed configured to change the execution screen to a predetermined resolution and output the changed screen while the application is being executed to correspond to the first state, when the change to the first state is not sensed while the unfolding guide is output (see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed A application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed).

With respect to claim 18, Kim doesn’t expressly disclose wherein re-executing the currently executed application comprises outputting an unfolding guide that guides a user a change to the second state, based on a type of the currently executed application, in response to detecting a change to the first state;
In the same field of endeavor, Seo discloses foldable device wherein re-executing the currently executed application comprises outputting an unfolding guide that guides a user a change to the second state, based on a type of the currently see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed A application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to display a guide to assist the user in properly switching into different states as disclosed by Seo in order to allow user to perform specific function by assisting the user to change the status of the device properly. Proving a guide would prevent any unintended state changes of the device by the user.

With respect to claim 19, Kim as modified by Seo discloses wherein re-executing the currently executed application comprises re-executing the currently executed application such that an execution screen corresponding to the second state is output (see par 0045; discloses Upon being transitioned from folding state A or D to folding state B, the mobile terminal may display video images in a wide screen mode. For example, it is assumed that the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen in folding state A or D. When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen), when the change to the second state is sensed while the unfolding guide is output (see Seo’s reference; par 0457; discloses displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed).

With respect to claim 20, Kim as modified by Seo further discloses wherein re-executing the currently executed application comprises changing the execution screen to a predetermined resolution and output the changed screen while the application is being executed to correspond to the first state, when the change to the first state is not sensed while the unfolding guide is output (see par 0457; discloses When a call connection starts in a state where the first and second panels 2 and 4 including the first and second touch screens 12 and 14 are unfolded, the second touch screen 14 continuously displays the previously displayed application 1302b, is turned off, or displays a guide message screen 1302c of advising the user to fold the portable device for the call. At this time, the guide message screen 1302c may be displayed to be overwritten with the second page 1302d of the home screen and the dock area 1302e which are previously displayed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624       

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624